Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05   Page 1 of 8




   United States Department of Justice
   Office of the United States Trustee
   1100 Commerce St. Room 976
   Dallas, Texas 75242
   (214) 767-8967
   Lisa.L.Lambert@usdoj.gov

   Lisa L. Lambert,
   for the United States Trustee

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


                                                          Chapter 11
   In re:                                                 Case No. 21-30085-hdh11
   NATIONAL RIFLE ASSOCIATION OF                          Jointly Administered
   AMERICA and SEA GIRT LLC

   Debtors.

                     UNITED STATES TRUSTEE’S OBJECTION TO
                    MOTION TO APPOINT A MEMBER COMMITTEE

   TO THE HONORABLE HARLIN D. HALE,
   UNITED STATES BANKRUPTCY JUDGE:

            The United States Trustee for Region 6 objects to the Motion to Appoint a

   Member Committee (ECF No. 406, filed 3/26/2021) (“Motion”), and respectfully states:

                                 SUMMARY OF ARGUMENT

            1.     In the Motion, current and former NRA board members (“Movants”)

   contend that NRA members are unrepresented, that membership equates to equity, and

   that the Court should direct the appointment of an additional committee of NRA

   members, including current and former board members.

            2.     These legal positions and factual allegations are incorrect.




   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 1 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05       Page 2 of 8




           3.      First, members are not equity security holders or creditors and thus do not

   satisfy the Bankruptcy Code’s eligibility threshold for an additional committee.

           4.      Second, plaintiff David Dell’Aquila (“Dell’Aquila”) is a creditor

   statutorily qualified to serve on the Official Committee of Unsecured Creditors (“Official

   Committee”) because of his status as a plaintiff in the putative class action, yet he also

   adequately represents the interests of membership.

           5.      Third, the Court’s equitable powers cannot override the express provisions

   of the Code, but even if they could, NRA members are not analogous to equity security

   holders and are more analogous to disappointed customers concerned about a favored

   store that has sought chapter 11 relief.

                                         BACKGROUND

           6.      Debtors filed their petitions for relief on January 15, 2021.

           7.      On February 4, 2021, the United States Trustee appointed the Official

   Committee with five members. (ECF No. 105).

           8.      Membership Marketing Partners LLP moved the Court to order the United

   States Trustee to reconstitute the Official Committee on February 16, 2021, (ECF No.

   164) (“Motion to Reconstitute”), seeking to add additional trade claimants to the Official

   Committee.

           9.      The United States Trustee filed his objection to the Motion to Reconstitute

   on February 21, 2021. (ECF No. 194).

           10.     At a hearing on February 24, 2021, this Court denied the Motion to

   Reconstitute and entered its order thereafter on March 2, 2021. (ECF No. 279).




   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 2 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05         Page 3 of 8




           11.     On March 26, Movants filed the instant Motion seeking an additional

   committee of NRA members. (ECF No. 416).

                                           ARGUMENT

       A. As a matter of law, members are neither creditors nor equity security
          holders and, therefore, not eligible for an additional committee under
          section 1102(a).

           12.     Under section 1102(a)(2), “[o]n request of a party in interest, the court

   may order the appointment of . . . committees of creditors or of equity security holders if

   necessary to assure adequate representation of creditors or of equity security holders.” 11

   U.S.C. §1102(a)(2). These are the only two types of official committees that section

   1102 authorizes—creditors and equity security holders. See In re Pacific Gas & Electric

   Co., No. 01-30923, Memorandum Decision Vacating Appointment by U.S. Trustee of

   Official Comm. of Ratepayers (Bankr. N.D. Cal. May 18, 2001, ECF No. 599 at 8)

   (finding that “having an interest in a particular result (as all ratepayers do) does not rise to

   the level of having a claim as defined in the Bankruptcy Code.”) (vacating the U.S.

   Trustee’s appointment of a ratepayers committee).

           13.     Movants are neither creditors nor equity security holders—and they do not

   contend otherwise—and thus the Code does not authorize the Court to direct the

   appointment of a members’ committee. See id. For the same reason, the U.S. Trustee

   has no authority to appoint a members’ committee under section 1102(a)(1).

           14.     Section 101(17) narrowly and specifically defines equity security holders,

   and Movants concede as they must that they are not equity security holders “in the literal

   sense of the term.” Motion, ¶ 16. Rather, the Movants contend that the Code authorizes

   a members’ committee because NRA members are “analogous” to equity security



   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 3 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21                     Entered 04/18/21 23:51:05               Page 4 of 8




   holders. But principles of statutory construction command that terms be construed

   literally.1 “[W]hen the statute’s language is plain, the sole function of the courts—at least

   where the disposition required by the text is not absurd—is to enforce it according to its

   terms.” Lamie v. United States Trustee, 540 U.S. 526, 540 (2004) (citations omitted).

   One is, therefore, either an equity security holder or not. One either satisfies the

   threshold statutory definition for eligibility or not. Movants do not.

            15.      Section 1102(a)(2) extends committee eligibility only to “creditors” or

   “equity security holders.” When Congress intends for language to encompass other

   concepts, it uses language such as “‘includes’ or ‘including’ [which] are not limiting.” 11

   U.S.C. § 102(3) (defining Rules of Construction). The Code is replete with examples

   where Congress articulated a standard followed by an illustrative list. See, e.g., 11 U.S.C.

   § 101(31) (providing “the term ‘insider’ includes”); 11 U.S.C. § 1112(a)(4) (providing

   “the term ‘cause’ includes.”). Section 1102 is not one of them. Thus, the statutory

   eligibility list in section 1102 is exhaustive, not illustrative.

            16.      Because the statute is disjunctive, the options are “creditor” or “equity

   security holder.” The express inclusion of these two terms impliedly excludes other

   options under the statutory construction canon of expressio unius est exclusio alterius—

   when one or more things of a class are expressly mentioned, others of the same class are

   excluded. O’Melveny & Myers v. Fed. Deposit Ins. Co., 114 S. Ct. 2048, 2054 (1994).

            17.      The omission of members or similar groups from section 1102’s eligibility

   requirements was seemingly intentional because Congress clearly foresaw that non-profit

   organizations would be eligible for voluntary bankruptcy relief. See 11 U.S.C. § 303

   1
    The definition of “literal” is “adhering to fact or to the ordinary construction or primary meaning of a term
   or expression: ACTUAL.” See definition 1.b. available at https://www.merriam-
   webster.com/dictionary/literal.


   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 4 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05          Page 5 of 8




   (disallowing the filing of involuntary petitions against “a corporation that is not a

   moneyed business or commercial corporation”).

       B. Even if the Court reaches the factual “adequate representation”
          inquiry without Movants satisfying threshold eligibility, members are
          adequately represented by the Official Committee.

           18.     In making their request, the Movants leap from the threshold statutory

   eligibility issue into a necessary for “adequate representation” argument. But that puts

   the proverbial cart before the proverbial horse. Without a finding that Movants seeking

   the additional committee are creditors or equity security holders, the Court should never

   reach the adequate representation issue.

           19.     Nevertheless, if the Court determines that it should address the factual

   issue of adequate representation notwithstanding that Movants do not satisfy the statutory

   threshold for an additional committee, the Movants have not met the heavy burden to

   establish entitlement to a committee under section 1102(a)(2). “The proponents must

   demonstrate that appointment of an official committee is ‘necessary’ to adequately

   represent equity’s interests, ‘a high standard that is far more onerous than if the statute

   merely provided that a committee be useful or appropriate.’” In re Sun Edison, Inc., 556

   B.R. 94, 103 (Bankr. S.D.N.Y. 2016).

           20.     The Movants allege that “[t]here are no parties and counsel already

   involved in these cases that speak for the unique interests of the NRA members.”

   Motion, ¶ 23.

           21.     But David Dell’Aquila is an NRA lifetime member, who was appointed to

   the Official Committee. He is a creditor, not just a member, based on his plaintiff status

   in a putative class action alleging that NRA members have various tort claims because



   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 5 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05         Page 6 of 8




   they were misled into believing that their donations were used to fund Second

   Amendment and gun training activities. Dell’Aquila has been an active and engaged

   committee member.

           22.     The Motion contends the NRA members’ interests exceed “financial

   interests and instead include the NRA’s charitable and non-profit missions as well as the

   benefits of the NRA’s operations with respect to its Second Amendment advocacy.”

   Motion, ¶ 27.

           23.     The allegations in the motion to dismiss, motion to appoint a trustee, and

   motion to appoint an examiner all raise issues about spending, conflicts-of-interest, and

   compliance with internal procedures. These allegations may lead to questions about the

   oversight by the former or current board. A creditor who is also a committed NRA

   member but who has not been a board member can evaluate these issues with disinterest.

   Members, therefore, have more than adequate representation on the Official Committee,

   despite having no statutory entitlement to committee representation.

       C. The Court’s equitable powers may not be invoked to contravene
          express limits and requirements of the Bankruptcy Code.

           24.     Because Movants acknowledge that they do not satisfy the Code’s

   requirements for an official committee, they rely instead on the Court’s equitable powers

   under section 105 and urge the Court to direct the committee appointment based on

   equity. But equity is not a basis for bankruptcy courts to violate express statutory

   provisions. Law v. Siegel, 571 U.S. 415, 426 (2014). "It is hornbook law that §

   105(a) 'does not allow the bankruptcy court to override explicit mandates of other

   sections of the Bankruptcy Code.'" Id. at 421. Yet this is precisely what Movants ask

   this Court to do.


   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 6 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21                      Entered 04/18/21 23:51:05              Page 7 of 8




            25.       In the one case cited in the Motion, the Court declined to direct the United

   States Trustee to appoint a committee of members, In re East Me. Elec. Coop., Inc., 121

   B.R. 917, 932-33 (Bankr. D. Me. 1990), and this Court should similarly decline the

   request.2

            26.      Even if one could interpret the Code to allow additional committees based

   on analogous eligibility status, the members are not analogous to stockholders. They are

   like loyal customers, not investors. They have not made an investment that can be

   transferred or that will increase or decrease in monetary value. Although there may be

   financial consequences from NRA membership, the members’ interests are in advocacy

   and education, not investment or commercial transactions, the financial interests that

   section 1102 of the Bankruptcy Code protects in authorizing only two types of official

   committees.

                                                CONCLUSION

            27.      Like virtually every chapter 11 case, this case implicates a multiplicity of

   competing stakeholder interests and requires the Court to adjudicate a number of complex

   and challenging matters within the strictures of the Bankruptcy Code. The United States

   Trustee, in this Objection, maintains his prior positions that, no matter the issue before

   this Court for adjudication and no matter the legal and factual complexities, one principle

   abides—any judicial resolution must adhere to the statutory remedies and requirements of




   2
    The court in the Maine electric cooperative case never determined that the movants there satisfied the
   eligibility threshold. 121 B.R. at 932 (“members in a rural electric cooperative such as EMEC likely hold
   interests sufficiently similar to the interests of shareholders in a corporation that they would qualify as
   “equity security holders”) (emphasis added). Rather, the court found some parallels and rejected others
   between members and equity. Id. at 927 (“EMEC’s members do not appear to hold equity security as that
   term is commonly understood.”). But it ultimately never determined the threshold eligibility issue and
   relied upon other reasons to deny the motion. Id. at 933 (committee not justified at that point in the case).


   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 7 of 8
Case 21-30085-hdh11 Doc 616 Filed 04/18/21              Entered 04/18/21 23:51:05       Page 8 of 8




   the Bankruptcy Code. Accordingly, this Motion must be denied as at odds with the

   Bankruptcy Code.

           28.     The United States Trustee respectfully requests that the Court deny the

   Motion and grant further proper relief.

   DATED: April 18, 2021                                   Respectfully submitted,

                                                           WILLIAM T. NEARY
                                                           UNITED STATES TRUSTEE

                                                            /s/ Lisa L. Lambert
                                                           Lisa L. Lambert
                                                           Assistant U.S. Trustee
                                                           TX 11844250
                                                           Office of the United States Trustee
                                                           1100 Commerce Street, Room 976
                                                           Dallas, Texas 75242
                                                           (214) 767-8967
                                                           Lisa.L.Lambert@usdoj.gov


                                       Certificate of Service

   I certify that on April 18, 2021, I served a true copy of this document by electronic case
   filing on those requesting electronic case filing notice.

                                                            /s/ Lisa L. Lambert
                                                                Lisa L. Lambert




   U.S. Trustee’s Objection to Motion to Appoint a Member Committee - Page 8 of 8
